Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2007

Aldridge v. Good
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4487




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Aldridge v. Good" (2007). 2007 Decisions. Paper 734.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/734


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-276                                                     NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO. 06-4487
                                  ________________

                                  JOHN ALDRIDGE,
                                            Appellant

                                            v.

            DAVID GOOD, Superintendent; ROBERT MILLER, Plumber;
            TONY BARAN, Maintenance Manager; WILLIAM ARCHEY,
                            Fire Safety Officer
                  ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                             (D.C. Civ. No. 05-cv-00253J)
                       District Judge: Honorable Kim R. Gibson

                    _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    June 21, 2007

     Before: MCKEE, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES

                                (Filed: July 18, 2007)
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      John Aldridge appeals from the United States District Court for the Western

District of Pennsylvania’s order granting summary judgment in favor of the defendants.
We will dismiss the appeal pursuant to 28 U.S.C. 1915(e)(2)(B).

       Aldridge alleges that his Eighth Amendment right to be free from cruel and

unusual punishment was violated when he was exposed to asbestos during a maintenance

repair at SCI-Cresson. Aldridge claims that Defendant Miller, a plumber at the prison,

cut through an insulated pipe on December 8, 2004, in order to repair it. According to

Aldridge, Miller failed to take precautions to contain the asbestos that came from the

pipe, and the powdery substance “covered the floor and wall surfaces.” Miller left the

pipe exposed and did not return to wrap the pipe until the next day.

       The defendants filed a motion to dismiss, or alternatively, a motion for summary

judgment, arguing, inter alia, that Aldridge had not exhausted administrative remedies.

The District Court treated the motion as one for summary judgment and directed Aldridge

to respond. Aldridge did. The magistrate judge agreed with the defendants that Aldridge

failed to exhaust, and recommended that the defendants’ motion be granted. Over

Aldridge’s objections, the District Court adopted the recommendation, granting summary

judgment. This timely appeal followed.

       We exercise plenary review over the District Court’s decision to grant summary

judgment. See Torres v. Fauver, 292 F.3d 141, 145 (3d Cir. 2002). Under 42 U.S.C. §

1997e(a), prisoners are required to exhaust available administrative remedies before

bringing a civil rights action concerning prison conditions, regardless of whether these

remedies can provide the inmate with the relief sought. See Booth v. Churner, 532 U.S.

731, 741 (2001). The Pennsylvania Department of Corrections has a three-tier grievance

                                             2
system which serves as prisoners’ administrative remedy. See Spruill v. Gillis, 372 F.3d

218, 232 (3d Cir. 2004).

       The record clearly reflects – and Aldridge concedes – that he did not pursue any

steps in the available grievance procedure. Aldridge maintains that he is entitled to an

exception for numerous reasons: he was ignorant of the law; by the time he had decided

to take action the fifteen-day period had elapsed; a fellow inmate had already filed a

grievance regarding the same situation; asking for grievance forms causes friction

between inmates and officers; and, engaging in the grievance procedure would have

“serve[d] no purpose to the relief” he seeks. Despite Aldridge’s assertions, the

exhaustion requirement is not excused. See Booth, 532 U.S. at 739-41 (2001); Spruill,

372 F.3d at 227-30.

       Because Aldridge did not exhaust administrative remedies as required by 42

U.S.C. § 1997e(a), the District Court properly granted summary judgment. Accordingly,

the appeal lacks merit, and we will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                             3